No.   87-57

                       I N THE SUPREME COURT O THE STATE O MONTANA
                                              F           F

                                                         1987




STATE O MONTANA,
       F

                               P l a i n t i f f and Respondent,
          -vs-

DAVID W.    PATTON,

                               Defendant and A p p e l l a n t .




APPEAL F O :
        R M                    D i s t r i c t Court of t h e S i x t h J u d i c i a l District,
                               I n and f o r t h e County o f Sweet G r a s s ,
                               The Honorable Byron Robb, Judge p r e s i d i n g .

COUNSEL O RECORD:
         F

          For Appellant:

                               Knuchel & McGregor; K a r l Knuchel, L i v i n g s t o n , Montana

          F o r Respondent:

                               Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , Helena, Montana
                               Dorothy McCarter, A s s t . A t t y . G e n e r a l , Helena
                               G. Thomas B i g l e n , County A t t o r n e y , Big Timber, Montana
                               James A. T u l l y , Deputy County A t t o r n e y , Big Timber




                                                         S u b m i t t e d on B r i e f s : A p r i l 3 ,   1987

                                                            Decided:       June 2 ,      1987
           .. .   .
                      ,- a..   .:.
                      I.             P,..

                                1 -,:G
                                "V
                                            /
Filed :



                                                 *&
                                                         Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

      David FJ.   Patton was found guilty of violating
§ 61-10-201, MCA, which requires payment of gross weight fees
on trucks, by bench trial in the District Court of the Sixth
Judicial District, Sweet Grass County. We affirm.
      The issue is whether the District Court erred in decid-
ing the truck was not exempt from vehicle licensing and
registration requirements because it was not an implement of
husbandry.
      The parties stipulated to, and the District Court adopt-
ed, the pertinent facts of this case. Those stipulated facts
are :

          1. At approximately 9:30 AM on April 8, 1986,
     Officer Charles Pratt came up behind an orange
     International dump truck while proceeding south on
     U.S. Highway 191 north of Melville in Sweet Grass
     County, Montana. Officer Pratt believed the truck
     to be a Montana Department of Highways truck, but
     noticed that the truck carried no license plates.
          2. The truck was owned by Cremer Ranches, a
     Montana corporation engaged in agricultural opera-
     tions, and driven by David M. Patton, a Cremer
     employee.   At the time, Mr. Patton was operating
     the truck in the course of his employment and for
     the benefit of his employer.     He was taking the
     truck from one part of the Cremer Ranch to another
     part of the ranch located to the south and across
     U.S. Highway 191.
          3. The truck was purchased by the Cremer
     Ranches from the Department of Highways several
     years earlier at a private sale and has never been
     licensed or registered by Cremer Ranches.       The
     truck has never been used by Cremer Ranches except
     in the course of ranch business and is never driven
     on a public road or highway except to travel from
     one part of the ranch to another. The truck has
     not been modified by Cremer Ranches since it was
     purchased and is in essentially the same condition
     as when purchased, normal wear and tear excepted.
          4. U.S. Highway 191 is a federal highway
     running north and south in Sweet Grass County. The
     Cremer Ranches own ranch property situated east and
     west of Highway 191 and the Cremer ranch property
     is bisected by the highway.
          5. The truck was originally used by the
     highway department for transporting road building
     and repair materials and appears similar to the
     trucks the department uses at the present time for
     that purpose.
      Rased upon these facts, the District Court concluded:
 (1) that the vehicle in question was a truck before Cremer
Ranch obtained it, that it had not been modified, and that it
continued to be a truck as defined in § 61-1-107, MCA; (2)
that the truck was not a piece of special mobile equipment as
defined in § 61-1-104, MCA, and was not exempt from registra-
tion and payment of fees under $ 61-3-431, MCA; (3) that the
truck was not an implement of husbandry as defined in S
61-1-121, MCA, because it was not designed for agricultural
purposes; (4) that if the truck was used on the public roads
of Montana then it must be properly licensed and the required
fees paid in accordance with 5 61-10-201, MCA; and (5) that
David Patton was guilty of driving an unlicensed truck upon
which gross weight fees were not paid on a public highway in
violation of 5 61-10-201, MCA. Mr. Patton was fined $90 plus
a surcharge of $10 for his offense.
     Did the District Court err in deciding the truck was not
exempt from vehicle licensing and registration requirements
because it was not an implement of husbandry?
      The only issue appealed by the parties was whether the
truck was an implement of husbandry and thus exempt from the
licensing and registration requirements of § 61-10-201, MCA.
Section 61-10-201, MCA, requires truck and truck tractors to
pay an annual gross weight licensing fee based upon the
weight of the tr~xck. Section 61-3-431 (I), MCA, exempts
special mobile equipment from motor vehicle registration and
fees. Section 61-3-431(4), MCA, provides:

     Publicly owned special mobile equipment and imple-
     ments of husbandry used exclusively by an owner in
     the conduct of his own farming operations are
     exempt from this section.
     After careful consideration, we affirm the District
Court's conclusion that the vehicle did not fit within the
"implement of husbandry" definition found at § 61-1-121, MCA.
Section 61-1-121, MCA, provides:

     "Implement of husbandry" means every vehicle which
     is designed for agricultural purposes and exclu-
     sively used by the owner thereof in the conduct of
     his agricultural operations.
If the truck in question was not an implement of husbandry,
then it is not exempt from G.V.W. licensing requirements.
     The District Court concluded the vehicle was a truck and
was not exempt from registration and payment of fees under S
61-3-431, MCA. Specifically, the court stated that the truck
was not an implement of husbandry as defined in 5 61-1-121,
MCA, because it was not designed for agricultural purposes.
We agree with that conclusion.
     The truck in question was originally used by the Montana
Department of Highways for transporting road building and
repair materials. The truck was not designed to be used for
agricultural purposes which is a requirement under 5
61-1-121, MCA, to qualify as an implement of husbandry.
     We affirm the District Court.



We Concur:
           /
Justices